                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiffs,                              )          Criminal No: 5:18-cr-00106-GFVT
                                                 )
 V.                                              )
                                                 )          MEMORANDUM OPINION
 GERALD G. LUNDERGAN and                         )                  &
 DALE C. EMMONS,                                 )                ORDER
                                                 )
        Defendants.                              )

                                     *** *** *** ***
       A grand jury's investigative powers are broad, but not unlimited. [R. 178.] The

Defendants previously challenged the Government’s use of a grand jury to investigate state law

claims as beyond the scope of those powers. [R. 84; 85.] And, the Court considered and rejected

that claim. Now, the Defendants ask for reconsideration [R. 245; 246] because of newly

disclosed Jencks materials which they claim demonstrates an early focus on political activity

governed exclusively by state law. [R. 246.] A motion for consideration is only proper when

there is: “a clear error of law, newly discovered evidence, an intervening change of law, or to

prevent manifest injustice.” See GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th

Cir. 1999); see also United States v. Bargo, 2013 WL 12214320 at *1 (E.D. Ky. Dec. 10, 2103)

(citing United States v. Titterington, 2003 WL 23924932, *1 (W.D. Tenn. May 22, 2003))

(holding that motions for reconsideration in criminal cases is decided under the same standards

as a civil motion to alter or amend judgment). None of those reasons apply.

       The Defendants have submitted no authority that the grand jury cannot subpoena

evidence of state law crimes. [R. 178.] To prevent a grand jury from investigating those crimes

would improperly hamstring the Government’s ability to make its case. While the newly
discovered Jencks material might show an enhanced focus on state political activity, it

nonetheless remains useful to proving intent. Id. In the absence of authority to the contrary, the

Defendants’ motions [R. 245; 246] must be DENIED.

       This 3d day of September, 2019.




                                                 2
